DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action for application number 16/760,371, Venue Seat Having Liner and Cover and/or Holder Assembly, filed on April 29, 2020.  This application is a continuation-in-part of application number 15/825,426 filed November 29, 2017.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8-12, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,010,668 to Zeligson.  Zeligson discloses an apparatus for use in changing an outward appearance of a venue seat (30), comprising:  a liner (33) having a liner surface on which a liner image is formed; the liner being positionable on the venue seat with the liner image facing outwardly; the liner image changing the outward appearance of the venue seat once the liner is positioned on the venue seat with the liner image facing outwardly; a cover (32) being configured to be fixedly positioned on, and covering, the liner image of the liner; the cover protecting the liner image of the liner once the cover is positioned on the liner image; wherein the cover is configured to be fixedly attachable to a portion of the venue seat; wherein the liner image includes, at least in part, an advertising image; wherein the liner is replaceable from time to time (Col. 1, lines 56-61); wherein the venue seat is selected form the group consisting of a stadium seat, a stadium chair, a theater seat, a bleacher, an airliner seat (Col. 3, lines 5-10), a rollercoaster seat, a train seat, a bus seat, and a vehicle seat; wherein the liner image is selected from the group consisting of an icon, a symbol, text, a logo, a picture, a light-emitting component, and a light-emitting electronic component; further comprising a cover connector (Col. 3, lines 6-7); the cover connector is configured to fixedly attach the cover to the venue seat so that the liner becomes sandwiched between the venue seat and the cover; wherein the venue seat had a rear seat section (31 as cited in claim 11) that generally extends along a vertical direction; the liner is positioned on the rear seat section of the venue seat; the liner surface and .
In regards to claim 27, Zeligson inherently discloses a method for changing an outward appearance of a venue seat in which the outward appearance is viewable by an observer, and the method comprising: (A) positioning a liner, in which the liner has a liner surface on which a liner image is formed on the liner surface, on the venue seat with the liner image facing outwardly, and in which the liner image changes the outward appearance of the venue seat once the liner is positioned on the venue seat with the liner image facing outwardly; and (B) fixedly positioning a cover on, and covering, the liner image of the liner, in which the cover protects the liner image of the liner once the cover is positioned on the liner image, and optionally (C) fixedly attaching the cover to a portion of the venue seat.
Claim(s) 1, 2, 5, 6, 8-10, 14, 18, 23, 26, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Great Britain Publication GB191313391 to Le Furge.  Le Furge discloses an apparatus for use in changing an outward appearance of a venue seat (1 & 2), comprising:  a liner (17) having a liner surface on which a liner image (lines 22-23) is formed; the liner being positionable on the venue seat with the liner image facing outwardly; the liner image changing the outward appearance of the venue seat once the liner is positioned on the venue seat with the liner image facing outwardly; a cover (11 & 19) being configured to be fixedly positioned on, and covering, the liner .
.
Claim(s) 1, 2, 5, 6, 8-10, 12, 18, 23, 26, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 1,489,113 to Brookbank.  Brookbank discloses an apparatus for use in changing an outward appearance of a venue seat (10), comprising:  a liner (16) having a liner surface on which a liner image is formed; the liner being positionable on the venue seat with the liner image facing outwardly; the liner image changing the outward appearance of the venue seat once the liner is positioned on the venue seat with the liner image facing outwardly; a cover (Col. 2, lines 103-107) being configured to be fixedly positioned on, and covering, the liner image of the liner; the cover protecting the liner image of the liner once the cover is positioned on the liner image; wherein the cover is configured to be fixedly attachable to a portion (11) of the venue seat; wherein the liner image includes, at least in part, an advertising image; wherein the liner is replaceable from time to time; wherein the venue seat is selected form the group consisting of a stadium seat, a stadium chair, a theater seat, a .
In regards to claim 27, Brookbank inherently discloses a method for changing an outward appearance of a venue seat in which the outward appearance is viewable by an observer, and the method comprising: (A) positioning a liner, in which the liner has a liner surface on which a liner image is formed on the liner surface, on the venue seat with the liner image facing outwardly, and in which the liner image changes the outward appearance of the venue seat once the liner is positioned on the venue seat with the .
Claim(s) 1, 2, 5, 8, 9, 11, 12, 17, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 1,304,753 to Dwyer.  Dwyer discloses an apparatus for use in changing an outward appearance of a venue seat (1), comprising:  a liner (12) having a liner surface on which a liner image is formed; the liner being positionable on the venue seat with the liner image facing outwardly; the liner image changing the outward appearance of the venue seat once the liner is positioned on the venue seat with the liner image facing outwardly; a cover (4, 10, 11) being configured to be fixedly positioned on, and covering, the liner image of the liner; the cover protecting the liner image of the liner once the cover is positioned on the liner image; wherein the cover is configured to be fixedly attachable to a portion of the venue seat; wherein the liner image includes, at least in part, an advertising image; wherein the venue seat is selected form the group consisting of a stadium seat, a stadium chair, a theater seat, a bleacher, an airliner seat, a rollercoaster seat, a train seat, a bus seat, and a vehicle seat; wherein the liner image is selected from the group consisting of an icon, a symbol, text, a logo, a picture, a light-emitting component, and a light-emitting electronic component; wherein the venue seat has a rear seat section (3) that generally extends along a vertical direction; the liner is positioned on the rear seat section of the venue seat; the liner surface and the liner image face away from the rear seat section once the liner is positioned on the rear seat section of the venue seat; wherein the liner .
In regards to claim 27, Dwyer inherently discloses a method for changing an outward appearance of a venue seat in which the outward appearance is viewable by an observer, and the method comprising: (A) positioning a liner, in which the liner has a liner surface on which a liner image is formed on the liner surface, on the venue seat with the liner image facing outwardly, and in which the liner image changes the outward appearance of the venue seat once the liner is positioned on the venue seat with the liner image facing outwardly; and (B) fixedly positioning a cover on, and covering, the liner image of the liner, in which the cover protects the liner image of the liner once the cover is positioned on the liner image, and optionally (C) fixedly attaching the cover to a portion of the venue seat.
Claim(s) 1, 2, 5, 6, 8-10, 20, 21, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2001/0030454 to Mehl et al., hereinafter, Mehl.  Mehl discloses an apparatus (Figs. 1, 9, & 11) for use in changing an outward appearance of a venue seat (1), comprising:  a liner (22) having a liner surface on which a liner image is formed; the liner being positionable on the venue seat with the liner image facing outwardly; the liner image changing the outward appearance of the venue seat once the liner is positioned on the venue seat with the .
In regards to claim 27, Mehl inherently discloses a method for changing an outward appearance of a venue seat in which the outward appearance is viewable by an observer, and the method comprising: (A) positioning a liner, in which the liner has a liner surface on which a liner image is formed on the liner surface, on the venue seat with the liner image facing outwardly, and in which the liner image changes the outward appearance of the venue seat once the liner is positioned on the venue seat with the .
Claim(s) 1, 2, 5, 6, 8-10, 22, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,082,816 to Gottlieb et al., hereinafter, Gottlieb.  Gottlieb discloses an apparatus for use in changing an outward appearance of a venue seat (10), comprising:  a liner (Col. 4, lines 49-54) having a liner surface on which a liner image is formed; the liner being positionable on the venue seat with the liner image facing outwardly; the liner image changing the outward appearance of the venue seat once the liner is positioned on the venue seat with the liner image facing outwardly; a cover (18 & 22) being configured to be fixedly positioned on, and covering, the liner image of the liner; the cover protecting the liner image of the liner once the cover is positioned on the liner image; wherein the cover is configured to be fixedly attachable to a portion of the venue seat; wherein the liner image includes, at least in part, an advertising image; wherein the liner is replaceable from time to time; wherein the venue seat is selected form the group consisting of a stadium seat, a stadium chair, a theater seat, a bleacher, an airliner seat, a rollercoaster seat, a train seat, a bus seat, and a vehicle seat; wherein the liner image is selected from the group consisting of an icon, a symbol, text, a logo, a picture, a light-emitting component, and a light-emitting electronic component; a cover connector (26a-26d) the cover connector is configured to fixedly attach the cover to the venue seat so that the liner becomes sandwiched between the venue seat and the cover; and wherein the liner and the cover are fixedly mounted to an .
In regards to claim 27, Gottlieb inherently discloses a method for changing an outward appearance of a venue seat in which the outward appearance is viewable by an observer, and the method comprising: (A) positioning a liner, in which the liner has a liner surface on which a liner image is formed on the liner surface, on the venue seat with the liner image facing outwardly, and in which the liner image changes the outward appearance of the venue seat once the liner is positioned on the venue seat with the liner image facing outwardly; and (B) fixedly positioning a cover on, and covering, the liner image of the liner, in which the cover protects the liner image of the liner once the cover is positioned on the liner image, and optionally (C) fixedly attaching the cover to a portion of the venue seat.
Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Brookbank or, in the alternative, under 35 U.S.C. 103 as obvious over Brookbank in view if U.S. Patent No. 5,320,406 to North.  Brookbank further discloses wherein the liner and the cover are fixedly mounted to a lateral outer side edge portion of an armrest of the venue seat.
Brookbank discloses the claimed invention except for the armrest optionally having a cup holder extending from an end section of the armrest.
North teaches an apparatus for use with a venue seat, an armrest (10) having a cup holder (38) extending from an end section of the armrest.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Furge in view of North.  Le Furge discloses the claimed invention except for the limitations of an armrest having a cup holder and the liner and cover being positioned on a portion of the cup holder.
North teaches an apparatus for use with a venue seat, an armrest (10) having a cup holder (38) extending from an end section of the armrest.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the armrest in Le Furge to have included a cup holder as taught by North for the purpose of providing a means for holding a cup during usage of the venue seat.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the armrest and cup holder in Le Furge combined with North to have included the liner and cover on a portion of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 1,678,691 to De La Cuesta et al. is directed to a metallic frame adaptable to the back of a seat, and the frame serves to hold an advertisement.  U.S. Patent No. 2,635,681 to Hiltman et al. is directed to a seat and aisle lighting, wherein a sign plate on the side of the seat.  U.S. Patent No. 4,262,962 to Yust is directed to a tray adapted to slide on the end of armrest having cup holders.  French Publication No. 2,677,791 to Belair is directed to a device for communication and advertising attached to the rear surface of a seat.  U.S. Patent No. 5,707,107 to Melone is directed to a cover for the seat back and headrest of a seat wherein the cover includes a logo.  U.S. Patent Application Publication No. 2001/0035484 to Ellinidis et al. is directed to a cup holder mechanism mounted to an armrest of a stadium or theater seating and having an image of a surface of the holder.  WIPO Publication 03/105112 to Maritz is directed to a device for advertising in a darkened auditorium and the device displays an image and is attachable to an armrest of the seating.  U.S. Patent No. 6,685,790 to Apel et al. is directed to an advertising placard affixable to a surface.  U.S. Patent No. 6,899,391 to Schneller et al. is directed to a seat back for a chair having a support panel with a sleeve and a section for displaying an image.  U.S. Patent No. 7,621,593 to Dickinson is directed to a meal tray for a passenger seat having a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817.  The examiner can normally be reached on M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            January 13, 2021